Citation Nr: 0506727	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  96-51 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to recognition as a helpless child due to 
permanent incapacity for self support before attaining the 
age of 18.


WITNESSES AT HEARING ON APPEAL

Appellant, J.S. (now J.S.H.), N.G., J.H.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the mother and guardian of J.S.H., the 
daughter of the veteran who served on active duty from April 
1944 to December 1944.  The veteran died in March 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was remanded 
to the RO for additional development in September 1998, July 
1999, September 2002, and July 2003.

In June 1997, testimony was provided at a personal hearing 
before a Member of the Board who is presently unavailable to 
participate in the final determination of this claim.  A copy 
of the transcript of that hearing is of record.  In 
correspondence dated in July 1998 the appellant was notified 
of her right to request an additional hearing.  Records show 
she requested another hearing, but failed to appear for 
scheduled hearings in March 1999 and June 2003.  Therefore, 
the Board finds her request for an additional personal 
hearing must be considered as having been withdrawn.  See 
38 C.F.R. § 20.702 (2004).


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of this claim and has 
sufficiently notified her of the information and evidence 
necessary to substantiate the claim.

2.  The evidence demonstrates J.S.H. was not permanently 
incapable of self-support due to mental or physical defect 
upon attaining the age of 18 years; she is not a child for VA 
benefits purposes.


CONCLUSION OF LAW

The appellant has not met the requirements for establishing 
entitlement to VA benefits based upon the status of J.S.H. as 
a child of the veteran.  38 U.S.C.A. §§ 101, 104, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.57, 3.356 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the appellant was 
notified of the VCAA as it applies to her claim by 
correspondence dated in April 2002.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant was not given prior to the 
first agency or original jurisdiction (AOJ or RO) 
adjudication of the claim, the notice was provided prior to 
the final transfer of the veteran's case to the Board.  The 
issue on appeal was also re-adjudicated and supplemental 
statements of the case was provided.  The appellant has been 
provided every opportunity to submit evidence and argument in 
support of her claim, and to respond to VA notices.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the April 2002 VCAA notice letter provided to 
the appellant generally informed her of the evidence not of 
record that was necessary to substantiate her claim and 
identified which parties were expected to provide such 
evidence.  Although the letter did not specifically address 
the VCAA "fourth element," the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to the claim.  In fact, 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in the June 2002 supplemental statement of the case.  
In light of the actual notice provided, the Board finds that 
any content deficiency in the April 2002 notice letter was 
non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, all available, identified, and 
authorized records relevant to the issue on appeal have been 
requested or obtained.  Records dated in April 2002 show 
attempts to obtain evidence associated with a 1994 Social 
Security Administration (SSA) determination were unsuccessful 
and that SSA indicated no further efforts to locate those 
records could be undertaken.  Therefore, the Board finds 
further attempts to obtain any additional evidence would be 
futile.  

The Board notes that VA medical opinions pertinent to the 
issue on appeal were obtained in May and June 2004.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  Therefore, the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.

VA law provides that the term child of the veteran means an 
unmarried person who is a legitimate child, a child legally 
adopted before the age of 18 years, a stepchild who acquired 
that status before the age of 18 years or an illegitimate 
child; and is under the age of 18 years; or before reaching 
the age of 18 years, became permanently incapable of self-
support; or after reaching the age of 18 years and until 
completion of education or training, but not after reaching 
the age of 23, is pursuing a course of instruction at an 
approved educational institution.  38 U.S.C.A. § 101(4) (West 
2002); 38 C.F.R. § 3.57 (2004).

Regulations provide that the determination of whether a child 
is shown to be permanently incapable of self-support by 
reason of mental or physical defect at the date of attaining 
the age of 18 years is a question of fact for determination 
by the rating agency on the competent evidence of record in 
the individual case.  38 C.F.R. § 3.356 (2004).  In making 
this determination, the focus must be on the child's status 
at the time of his or her 18th birthday.  See Dobson v. 
Brown, 4 Vet. App. 443, 445 (1993); Cumby v. West, 12 Vet. 
App. 363 (1999).

Principal factors for consideration include (1) the fact that 
a claimant is earning his or her own support is prima facie 
evidence that he or she is not incapable of self-support, (2) 
a child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, (3) it should be borne in mind that employment of a 
child prior or subsequent to the delimiting age may or may 
not be a normal situation, depending on the educational 
progress of the child, the economic situation of the family, 
indulgent attitude of parents, and the like (In cases where 
the extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration and lack of employment of the child either 
prior to the delimiting age or thereafter should not be 
considered as a major factor in the determination), and (4) 
the capacity of a child for self-support is not determinable 
upon employment afforded solely upon sympathetic or 
charitable considerations and which involved no actual or 
substantial rendition of services.  38 C.F.R. § 3.356(b).

As a preliminary matter, the Board notes the evidence shows 
that during the course of this appeal J.S.H. was married in 
April 2003.  Thus, J.S.H. as of the date of her marriage may 
not be considered a "child" for VA purposes.  The appellant 
claims, however, that J.S.H. became permanently incapable of 
self-support before attaining the age of 18.  Therefore, as 
the present claim was received by the RO in May 1994, prior 
to this marriage, the Board finds the issue on appeal remains 
for appellate review.

In statements submitted in support of the claim the veteran's 
daughter, P.G., and his brother, N.G., reported the veteran 
had always considered J.S.H. to be his illegitimate daughter.  
Records show J.S.H. was born in July 1976 and that her birth 
certificate did not identify her father.  The RO has conceded 
that the veteran was the father of J.S.H.

SSA records signed by a disability examiner in April 1994 
noted J.S.H. was disabled as a result of major depression and 
concentration problems beginning August 1, 1993.  The remarks 
section of the disability determination and transmittal form 
noted J.S.H. was "incapable" and referred to a February 16, 
1994, report provided by Dr. W.  Subsequent correspondence 
shows J.S.H. began receiving monthly supplemental security 
income (SSI) payments.

A June 1994 VA request for approval of school attendance 
noted J.S.H. had not completed the prior school term.  It was 
noted that she had been going to school, but that she had 
been attacked in January 1993 and had terminated her 
attendance in April 1993.  It was also noted that she had 
been going to the Department of Mental Health and that she 
was taking medication for her nerves.  

An August 1994 report by a private therapist noted J.S.H. had 
been seen at a mental health center in 1990 after she was 
raped and had been prescribed medication.  It was noted that 
she had two children and that she was presently living with 
her sister.  The examiner also noted that she had never 
married, that she had completed the ninth grade, and that she 
had no work history.  She reported she had taken an overdose 
of medication on two separate occasions.  Mental status 
examination revealed an unremarkable manner of dress and good 
grooming.  She maintained good eye contact and appeared well 
nourished.  She was cooperative during the interview and her 
motor activity was unremarkable.  The examiner noted her form 
of thoughts was rational.  She reported two prior suicide 
attempts and homicidal ideation on two separate occasions.  
She also reported hearing voices and seeing a blue cloud.  
The examiner noted her insight and judgment were fair.  The 
diagnosis was anxiety disorder.

In a December 1996 statement Dr. M.C.Y. noted J.S.H. 
experienced a nervous breakdown in 1990 that required 
hospitalization on several occasions and drug treatment.  It 
was noted that she had been receiving mental health follow 
ups since 1994 and was currently taking anti-depressants.  
The physician also reported that she had been involved in a 
motor vehicle accident in January 1995 with a significant 
whiplash injury and was still experiencing chronic neck pain 
and headaches.  It was requested that the correspondence be 
accepted as verification that J.S.H. was unable to seek any 
gainful employment as a result of her physical and mental 
disabilities.

At a personal hearing in June 1997 the appellant reiterated 
the claim that J.S.H. was permanently unable to support 
herself because of a disability.  She testified that J.S.H. 
had experienced a nervous breakdown, attempted suicide, could 
not tolerate crowds, and could not tolerate stressful 
situations.  The veteran's brother, N.G., provided 
confirmation of those symptoms based upon his daily contact 
with J.S.H.  J.S.H. testified that she had applied for work, 
but that she had never received any offers of employment.  
She stated she helped out with the housework, but did not 
cook.  She reported, in essence, that she had taken 
medication prior to the hearing and was not feeling 
particularly stressful.  The appellant testified that J.S.H. 
experienced periods when she would get worked up and upset 
and would start crying.  

A May 2004 VA psychological evaluation report noted J.S.H. 
arrived one hour late for her interview, but that she was 
neatly attired and neatly groomed.  She was tearful during 
the interview, but displayed an adequate level of 
concentration.  She appeared to be of average intellect and 
did not appear to have any significant perceptual deficits or 
unusual behaviors.  She was able to freely participate in her 
evaluation and did so without assistance.  It was noted she 
reported she had been raped at age 13 and that since then had 
experienced sleep disturbance with symptoms of panic attacks 
and depression.  She stated she dropped out of school in the 
10th grade, but that she had completed her "GED" and a few 
college courses.  

The examiner noted she described an early history of 
difficulty learning that was exacerbated by her sexual 
assault.  She reported a history of mental health treatment 
from age 13 to 18 at which time she terminated therapy but 
continued on medication.  She stated that since the age of 18 
she had experienced approximately 6 panic attacks that 
resulted in visits to the emergency room.  It was noted that 
she had four children ages 13, 9, 8, and 4, and that the two 
youngest were with her husband whom she married the previous 
year.  She reported that she had never worked, but that she 
cleaned, helped with the care of her children, washed 
clothes, and occasionally cooked.  She stated she was able to 
drive a car.  

It was noted that the evaluation had been requested to assist 
in decisions regarding employability and permanence of 
incapability of self support at age 18.  The examiner stated 
that in terms of her functioning at age 18 she stated she 
felt about the same then as she did presently.  She indicated 
she had two children at that time and had been living by 
herself.  

It was noted that, generally, she was rather anxious and 
displayed a somewhat dysphoric mood, but that her affect was 
rather broad in range.  She displayed adequate concentration 
to answer most questions, but her ability to be an accurate 
historian was slightly impaired due to her emotional status.  
Her verbal skills were suggestive of an average intellect.  
Her thought processes were goal directed and organized.  
There was no evidence of psychosis.  She was well oriented 
and her verbalizations were easily understood.  She had a 
somewhat histrionic presentation in terms of her emotional 
expression.  

The examiner noted that the Shipley Institute of Living Scale 
revealed significant deficits in vocabulary skills possibly 
reflecting a residual learning disability; however, her 
abstract reasoning ability was in the average range.  Her 
WAISR-equivalent IQ score was 80, in the low average range, 
but it was noted that score may underestimate her true 
ability given her success in completing college courses.  It 
was also noted that her Personality Assessment Inventory 
profile was invalid because of her malingering score.  The 
examiner's diagnoses included dysthymic disorder and anxiety 
disorder, not otherwise specified.  

The examiner stated it was difficult to fully determine her 
general level of functioning because of her response style.  
It was noted that she was capable of self-care, but that 
because she had no work history it was difficult to truly 
determine her general level of employability.  She was able 
to complete tasks in the home setting and to manage the 
stress of four children and a marriage.  The examiner stated 
that there did not appear to be any significant impairments 
that would cause her to be incapable of self-supporting 
gainful activity.  

On VA examination in June 2004 J.S.H. reported she had never 
been employed.  She stated she had been raped at age 13 and 
that she received SSI payment prior to her marriage to J.H. 
in April 2003.  She claimed she was unable to work because of 
her "sleep disorder" and because she took anti-depressant 
medication.  She stated she dropped out of school after the 
10th grade, but that she got her "GED" in 2001 or 2002.  She 
described a history of a "sleep disorder" since being raped 
at age 13 and apparent panic attacks for years.  She reported 
she was presently receiving treatment for depression.  The 
examiner noted diagnoses of mixed depression and anxiety, and 
by her own report panic attacks.  It was noted she described 
herself as unable to work, but that she hoped to return to 
college in the near future with the goal of entering the 
workforce after graduation.  

Based upon a comprehensive review of the entire record, the 
Board finds the evidence does not demonstrate J.S.H. became 
permanently incapable of self-support before attaining the 
age of 18 years.  The May 2004 VA psychological evaluation 
report persuasively demonstrates J.S.H. had no significant 
impairments that would cause her to be incapable of self-
supporting gainful activity.  The Board finds the examiner's 
discussion of her functioning at age 18, as being the same as 
her present level of functioning, demonstrates the examiner's 
opinion that she had no permanent incapacity at age 18.  The 
examiner's opinion was based upon a thorough discussion of 
her medical and functioning history and is supported by 
reports of J.S.H. having success in completing her "GED" 
and a few college courses.  The Board further finds the 
August 1994 private therapist's report is not indicative of a 
permanent incapacity at that point in time.

While the December 1996 statement of Dr. M.C.Y. noted J.S.H. 
was unable to seek any gainful employment, it was also noted 
that this was the result of her physical as well as her 
mental disabilities.  Her physical disabilities were noted to 
have been incurred in a motor vehicle accident in January 
1995.  As her physical disabilities were sustained after she 
attained the age of 18, the Board finds the opinion of 
Dr. M.C.Y. is not probative of the present claim.

In addition, although records show an April 1994 SSA 
determination found J.S.H. was disabled as a result of major 
depression and concentration problems, the United States 
Court of Appeals for Veterans Claims (Court) has also held 
that SSA decisions are not controlling for VA purposes.  See 
Collier v. Derwinski, 1 Vet. App. 413 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 
Vet. App. 181 (1992); Brown v. Derwinski, 2 Vet. App. 444 
(1992).  Therefore, the Board finds that prior to her 
attaining age 18, J.S.H. was not permanently incapable of 
self-support.

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the Board finds 
the preponderance of the evidence is against the appellant's 
claim.


ORDER

The claim for entitlement to recognition as a helpless child 
due to permanent incapacity for self support before attaining 
the age of 18 is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


